Citation Nr: 0112864	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss, and, if so, whether entitlement 
to service connection for bilateral sensorineural hearing 
loss is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from May 1952 to May 1954.

This appeal arises from an April 2000 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hearing loss.  The veteran's notice of disagreement was 
received in May 2000.  The statement of the case was issued 
in May 2000.  The veteran's substantive appeal was also 
received in May 2000.

The original rating action with regard to hearing loss and 
tinnitus was issued in November 1999, denying service 
connection on the basis that the claim as to both disorders 
was not well grounded.  No appeal was then filed, but, in a 
statement received later in November 1999, the veteran, 
through his representative, indicated that he wished to 
reopen his claim for service connection for hearing loss and 
tinnitus.  To date, there is no indication that the RO has 
adjudicated the claim for tinnitus beyond the initial rating 
decision of November 1999.  In any event, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus is not 
inextricably intertwined with the current appeal, and that 
issue is referred to the RO for appropriate development and 
action.


FINDINGS OF FACT

1.  In November 1999, the RO denied service connection for 
hearing loss and tinnitus, based upon a finding that there 
was no link between the veteran's military service and his 
current hearing loss.

2.  The evidence received since the RO's November 1999 
decision is not cumulative, and is probative as to the merits 
of the veteran's claim for service connection for bilateral 
hearing loss.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied service 
connection for hearing loss was a final decision.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record discloses that the veteran 
filed his claim for service connection for hearing loss in 
May 1999.  In a rating action dated November 1999, service 
connection was denied.  The RO determined that the veteran 
had not provided evidence of service incurrence of his 
hearing loss and tinnitus.  The record indicates that the 
veteran was provided notice of the November 1999 rating 
decision, and that he did not initiate an appeal.  
Accordingly, the November 1999 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board observes, however, that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
November 1999 rating decision is a final determination on the 
issue of service connection for bilateral hearing loss, the 
evidence to be considered to determine whether new and 
material evidence has been received is the evidence which has 
been received since that decision was rendered.  The evidence 
received subsequent to that decision is presumed credible for 
the purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 
7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69 (1995).  

The pertinent legal criteria provide that service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In its April 2000 rating decision, the RO appears to have 
considered the issue of service connection for hearing loss 
on a de novo basis.  However, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In this regard, using the guidelines set 
forth above, the Board finds that new and material evidence 
has been presented.  Hence, the claim concerning service 
connection for hearing loss may be reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim for service connection is a 
November 1999 statement from Bob Fay of Southern Maine 
Hearing Aid.  Mr. Fay states that "in all probability" the 
veteran's hearing loss was caused by exposure to artillery 
noise during service, and provides a report of the veteran's 
audiological testing.  The Board finds that this new evidence 
is not merely cumulative of other evidence of record, and 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the claim for service 
connection for hearing loss is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for hearing loss.  To this extent 
only, the appeal is allowed.


REMAND

The veteran has demonstrated that he currently suffers from 
bilateral sensorineural hearing loss.  He asserts that this 
disability was caused by acoustic trauma incurred during his 
active service with an anti-aircraft artillery battalion.  He 
states that he has worked in a noise-free environment since 
service, and that his only exposure to acoustic trauma 
occurred during service.  In this regard, he has submitted an 
opinion that appears to support his claim for service 
connection for hearing loss.

Until recently, the RO and the Board were required by law to 
assess every claim, before completing an adjudication as to 
the its merits under substantive law, to determine whether it 
was well grounded.  If the claim was found not to be well 
grounded, then the RO was obligated to deny the claim and to 
assist the claimant no further in developing additional 
evidence pertaining to the claim, such as providing a VA 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  The new governing legislation, as 
discussed above, is the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In 
pertinent part, the VCAA repealed 38 U.S.C.A. § 5107(a), and 
replaced it with the following provisions regarding the duty 
to assist in developing claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  In addition, as to providing a VA 
examination, new section 5103A states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as 38 U.S.C. § 5103A(d)).

In this case, the record clearly demonstrates that the 
veteran has bilateral sensorineural hearing loss.  A February 
1998 examination noted that audiological test results 
indicated a sloping sensorineural hearing loss in each ear, 
which was mild to profound but more significant in the right 
ear.  However, the only medical evidence of record providing 
an opinion concerning a possible nexus between the veteran's 
bilateral hearing loss and any acoustic trauma to which he 
may have been exposed during service is provided by an 
individual whose professional qualifications to produce a 
medical opinion are unclear.  In the November 1999 letter 
from Southern Maine Hearing Aid discussed above, Mr. Bob Fay 
states that the veteran's hearing loss was caused by 
artillery fire during his active service.  The letter does 
not provide Mr. Fay's credentials or expertise in the area of 
hearing loss.

The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his bilateral 
sensorineural hearing loss.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of recorded findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  VA's duty to 
assist veterans also includes the procurement of medical 
opinions where necessary.  See Ashley v. Brown, 6 Vet.App. 52 
(1993) (obtaining an advisory medical opinion is a viable way 
for the Board to fulfill its duty to assist an appellant).

The Board notes that the RO, in its development of evidence 
in this case, forwarded two development letters to the 
veteran.  The first was dated September 1999, and explained 
that the veteran was required to demonstrate a current 
disability, incurrence during service, and evidence linking 
his disability to service.  It indicated that the veteran 
should provide medical records or a doctor's statement 
concerning current diagnosis, a statement describing the 
circumstances of service that led to his hearing loss, and 
medical evidence of a link between service and his current 
hearing loss.  In response, he submitted the letter from Mr. 
Fay.  A second letter dated December 1999 requested 
information concerning the veteran's duties in the military 
and asked the veteran to indicate specific instances which he 
believed had contributed to his hearing loss.  It also asked 
the veteran to list his employment history since discharge 
from service.  His only response to this second letter was a 
copy of a book outlining his unit's history.  Although the 
veteran has been given ample opportunity to submit evidence 
in support of his claim for service connection, he should be 
given another opportunity to provide further supporting 
materials and information.

Further review of the record indicates that the veteran, in 
his VA Form 21-526, Veteran's Application for Compensation or 
Pension, noted that he had filed a claim for compensation 
from the Office of Worker's Compensation, and noted 
"Carleton Woolen Mills".  Because employment health records 
and documentation pertaining to any claim for worker's 
compensation benefits may be probative of the veteran's 
current claim, such evidence should be sought and associated 
with the claims file.

Finally, the Board also notes that the veteran's May 1999 VA 
Form 21-526 also indicates that he received treatment for 
hearing loss at the Togus VA Medical Center (VAMC) and at 
"KVMC" Augusta, Maine.  There are no records of such 
treatment associated with the claims file.  The Court has 
stated that the duty to assist includes obtaining any 
relevant military, VA, or other government records.  See 
Thurber v. Brown, 5 Vet.App. 119, 124-25 (1993) (citing 
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990)).  The Court 
has further held that the Secretary is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Bell v. Derwinski, 2 Vet.App. 611 (1992).  As the VA medical 
records identified may shed light on the etiology of the 
veteran's hearing loss, they should be obtained and 
considered.  See Dunn v. West, 11 Vet.App. 462, 467 (1998).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the 
veteran submit the names and addresses of 
all VA and non-VA medical care providers 
who have treated him, since his service 
separation, for hearing loss.  The 
veteran should be advised that this 
evidence may include, but not be limited 
to, copies of hearing examinations 
(employment, insurance, or otherwise) 
that may have been performed shortly 
after his service discharge.  He should 
also be asked to clarify his statement 
that he received treatment at "KVMC" 
Augusta.  After securing the necessary 
releases, the RO should obtain any such 
records (not already on file) and 
permanently associate them with the 
claims file.

2.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records (not already on file) 
from the Togus VAMC and any other 
identified VA facility since his service 
separation.  Once obtained, all records 
must be permanently associated with the 
claims file.

3.  The RO should contact the veteran and 
request that he provide specific 
information regarding any prior claims 
for Worker's Compensation benefits in 
connection with injuries during post-
service employment.  He should be 
requested to provide a written release 
for all pertinent employment records, 
including all employment health records, 
documentation pertaining to any claim for 
worker's compensation benefits, and all 
clinical records created pursuant to 
injuries claimed to have resulted from 
employment.  After securing the necessary 
releases, the RO should request from the 
appropriate state body copies of its 
decision pertaining to worker's 
compensation benefits and the medical 
evidence relied upon in making its 
determination.  The RO should clearly 
document all efforts undertaken in this 
endeavor, and permanently associate any 
records obtained with the claims file.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiology examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated audiometric testing should be 
conducted.  Based upon the documented 
history and examination findings, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
hearing loss is etiologically related to 
any incident, accident, or exposure that 
occurred during his military service.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  The RO must then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
the provisions of 38 C.F.R. §§ 3.03, 
3.307, 3.309 and 38 C.F.R. § 3.655, if 
appropriate.  An appropriate period of 
time should be allowed or response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

